PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/828,372
Filing Date: 14 Mar 2013
Appellant(s): Johns et al.



__________________
Eric A. Zelepugas (Reg. No. 73,302)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office Action dated 8/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS”. New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION”. Claims 1 – 3, 8, 11, 12, 14, 17, 18, 22, 24, and 26 – 31 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Hartrick et al. (US 2012/0239725 A1), hereinafter “Hartrick”, in view of Fomenko et al. (US 2011/0071841 A1), hereinafter “Fomenko”. Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Hartrick in view of Fomenko and further in view of Newton et al. (US 2014/0172944 A1), hereinafter “Newton”. Claim 25 is rejected under pre-AIA  U.S.C. §103(a) as being unpatentable over Hartrick in view of Fomenko and further in view of Jeyaseelan et al. (US 2009/0204682 A1), hereinafter “Jeyaseelan”.

(2) Response to Argument
	Claim 1 is directed to an apparatus, specifically a first back end device. Claim 14 is directed to a method. Claim 30 is directed to a method. Claims 2, 3, 7, 8, 24, 26, and 28 depend from claim 1, claims 15, 17, 18, 27, and 29 depend from claim 14, and claims 11, 12, 22, 25, and 31 depend from claim 30. Reference will be made to claim 1 and its dependent claims as the representative claims.

Response to Arguments
Appellant’s arguments, found on pages 7 – 12 of Appeal Brief filed 2/11/2021, wherein Appellant alleges, “[T]he Office Action’s purported combination does not meet the claim elements”, have been fully considered and found not persuasive.
Appellant specifically asserts, “Hartrick simply assumes that its Director 410 knows how to reach the various Servers 420 (cited to show the claimed ‘second back end device’). The Office cites Fomenko’s token to show that, in some other reference, there is some other device that does not receive an address from another device, but when Fomenko’s token is viewed objectively and without using Applicant’s claim as a sole guide, it is clear that the Fomenko token would not be received by the Hartrick Director 410.” Examiner disagrees.
MPEP 2141.01(a) provides guidance on when prior art references are analogous and when they are combinable. Specifically reciting:
“The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
Examiner further indicates that Appellant conceded, in the above cited argument, “Hartrick simply assumes that its Director 410 knows how to reach the various Servers 420”. Without theorizing Hartrick yields teachings wherein the Director (via the director agent) identifies servers using an IP address of the selected server (the server selected for hand-off) (Hartrick Paragraph [0055]). However, this is no teaching within Hartrick as to how the director obtains the IP address of the selected server. One of ordinary skill in the art, identifying the gap in knowledge presented by Hartrick (wherein the disclosure of how the Director obtains the server IP address is not specifically taught) would readily understand that there are a plurality of methodologies in obtaining a network address of a server. Fomenko merely teaches receiving an identifier of desired content by a device and returning an identifier of a server hosting said content from a device. Such teachings are essentially querying a central device for a host server address (Fomenko Paragraphs [0063 – 0064]). Filling in this gap of knowledge found in Hartrick, Fomenko provides a simple method of using a known and ordinary action (querying a device) to obtain needed information, therefore Fomenko is “reasonably pertinent to the problem faced by the inventor” and satisfies the teachings of the MPEP cited above to qualify as analogous prior art.
Appellant further asserts, “In Fomenko, the token is received by the requesting client, to allow that client to go and obtain its desired content from a peer identified in the token. If that feature were truly imported from Fomenko into Hartrick, then the result would be that the Hartrick Client would receive that token. There is no reason why that token would be provided to the Hartrick Director 410 (alleged as the first back end device).” Examiner disagrees. It is only the feature of Fomenko which provides the solution to Hartrick (as described above), and it is not required to import every element of network structure from Fomenko in order to reproduce the feature of querying a device for an identifier of a host for content. 
Appellant finally asserts, “Another problem with the Office’s alleged combination is the fact that it serves no purpose. As noted above, Hartrick’s Director 410 already knows how to reach its Server 420 – it does not need to be modified to get address information of its server from some other device because it already has and uses this address information in selecting the server 420. Hartrick, ¶¶ 8, 17-18, 45, 53.” Examiner disagrees. Appellant asserts Paragraphs [0008], [0017 – 0018], [0045], and [0053] of Hartrick teach the director “already knows” how to reach the server. However, review of these paragraphs of Hartrick fail to provide such a teaching. Rather, the pertinent passages include:
“Upon receiving the content request, the director 21 0 makes an intelligent routing decision to determine which server of the set of servers is responsible for hosting the requested content.” (Paragraph [0008])
“Together, the director agent and the server agent facilitate (i) the intelligent routing of content requests to an appropriate server with minimal network connection overhead at the directors and (ii) optimally serving the requested content from a server that is responsible for hosting the content to the requesting client without redundant transmission of the content between components within the server farm or CDN.” (Paragraphs [0017 – 0018])
“However, any routing algorithm, hashing algorithm, extension matching, or regular expression may be used to select the server from the set of servers without loss of functionality. For example, a URL or hostname associated with the content request can be used in conjunction with a hashing algorithm to identify the server that is responsible for hosting the requested content.” (Paragraph [0053])
Review of Appellant’s cited paragraphs of Hartrick fails to yield any teaching that positively recites the director of Hartrick is already in possession of server network address. Such a teaching, for example, may include a database or table comprised in the director of all the servers and all their respective hosted content. In contrast, Hartrick actually recites making “an intelligent routing decision”, and using resource locators “to identify the server that is responsible for hosting the requested content”. Such black-box methods of actually obtaining the network address of a selected server do not provide one with ordinary skill in the art the detail sufficient to conclude how the director of Hartrick obtains network address. Therefore, the simple act of querying a device to receive the selected address Hartrick to provide one of ordinary skill in the art the specific actions needed to achieve the combination of references.
Appellant’s arguments, found on pages 12 – 15 of Appeal Brief filed 2/11/2021, wherein Appellant alleges, “[one of ordinary skill in the art] would not have combined Hartrick and Fomenko to arrive at the subject matter of the present claims … the proposed modification changes the principle of operation of Hartrick, the proposed modification renders the Hartrick reference completely unsatisfactory for its intended purpose, and Hartrick teaches away from the proposed combination…”, have been fully considered and found not persuasive.
There is no recitation in Hartrick which recites that the director, being given a detailed method of acquiring the selected server’s IP address, would teach away from the reference’s invention or would modify it to become inoperable. Rather, the method by which the director acquires the selected server network address is completely detached from the inventive concept of Hartrick, which is specifically directed at improving the intelligent routing of user content requests to the appropriate server hosting the needed content (Hartrick Paragraph [0016]), which is further comprised in the inventive concept of Fomenko which is directed towards providing content in a peer-to-peer network by identifying hosts of specific content (Fomenko Paragraphs [0007 – 0011] and [0058]). As evidenced by the disclosures of both Hartrick and Fomenko, the two references are directed at providing a specifically requested piece of content by selecting a node which hosts the content, and providing said content or the address of said node to the requesting client. As such, Hartrick and Fomenko are in the same field of endeavor, and are analogous art as recited in the guidelines of MPEP 2141.01(a).
Appellant specifically asserts, “Modifying Hartrick’s system to disregard the network connection, and to instead force the client to use the Fomenko token and send additional requests to peers identified in the token, changes the principle operation of Hartrick. … The Office Action’s proposed modification also renders Hartrick’s directors unsatisfactory for their intended purpose because it seeks to remove responsibilities Hartrick specifically dedicates to its directors.” Examiner disagrees and believes this is a mischaracterization of the combination of references recited in Office Action dated 8/11/2020. The combination of Hartrick and Fomenko does not “disregard the network connection” of Hartrick, as Fomenko is not taught as modifying Hartrick to overcome the director, but rather augment the system with the functionality of acquiring the server hosting the content through a query for the network address. It is this feature of Fomenko, and not the network structure of Fomenko taken as a whole, which modifies the invention of Hartrick. Appellant cites Paragraph [0039] of Hartrick as teaching “monitoring (e.g., monitoring client content requests) and maintaining information on provider nodes in a cluster (e.g., for identifying appropriate servers responsible for hosting requested content) are the intended purposes of Hartrick’s directors/director agents.” However, Paragraph [0039] of Hartrick recites, in full:
“[0039] Once a network connection is established with a client, the director agent 415 monitors for an incoming content request from that client. In this figure, the director agent 415 establishes a network connection (e.g., a TCP connection) with a content requesting client 430 and the director agent 415 receives a content request from the client 430 over the established network connection. The director agent 415 analyzes the content request to identify the appropriate server from the set of servers that is responsible for hosting the requested content. As shown, server 420 is identified as the server that is responsible for hosting the requested content. The director agent 415 then performs the network connection hand-off.”
The director/director agent are not recited as maintaining information on provider nodes in a cluster, as Appellant alleges. Rather, similar to Response to Arguments #1 above, how the director obtains network addresses of the server is not recited in Hartrick, and therefore a gap of knowledge persists in exactly how, in detail, the director acquires these network addresses. Therefore, as described above, utilizing the method of Fomenko of querying devices for network addresses would not teach Hartrick, but rather fill this gap of knowledge for one of ordinary skill in the art.
Appellant finally asserts, “Hartrick teaches away from the Office Action’s proposed Hartrick/Fomenko combination for two reasons. First, Hartrick specifically teaches away from supplementing its directors with additional devices having their own network connections to provide ‘scalability’ as alleged by the Office Action. Rather, Hartrick sought an operation of a server farm arrangement ‘to reduce resource usage in the server farm in order to improve the scalability of the server farm’ without the need to redundantly forward the requested content within the server farm and without the need to maintain multiple network connections for each content request. … Second, Hartrick specifically teaches away from creating multiple network connections and increasing traffic within a server farm, which a peer-to-peer system like Fomenko would do.” Examiner disagrees and believes this is a further mischaracterization of the combination of prior art references. The Office Action does not proposed modifying the network of Hartrick to implement a peer-to-peer system. Rather, it is the simple method of querying a device for network addresses, as taught by Fomenko, which would modify the director of Hartrick to positively recite its methodology of acquiring network addresses. The central server of Fomenko receives requests similar to a front end device which interacts with client requests (Fomenko Paragraph [0062 – 0064]), and the director of Hartrick receives requests and identifies a server which hosts the requested resource as a back end device (Hartrick Paragraphs [0050 – 0052]). 
Appellant’s arguments, found on pages 15 – 16 of Appeal Brief filed 2/11/2021, wherein Appellant alleges, “The Office Action ignores and/or fails to distinguish claim terms ‘front end’ and ‘back end’,” have been fully considered and found not persuasive. 
Based upon general understanding of computer networks, one of ordinary skill in the art will readily understand that a front end device usually comprises a client or interface by which a client accesses back end devices. Back end devices comprise servers or storage which host resources to be Wikipedia – Front end and back end (see Appendix – Wikipedia: Front End Back End). However, Appellant’s claimed invention abandons the meaning known in the art of these terms as the back end device receives “from the client device and via the network connection, a content request” (Claim 1 of instant application), and provides a client with a “front end” interface by which to request content. Therefore, in contrast to Appellant’s arguments that the Office Action ignores and/or fails to distinguish the claim terms, it is the claimed invention which uses the claimed terms in contrast to their ordinary and conventional meanings. A review of the Specification further describes these claimed elements, where Specification Paragraph [0006] teaches the front end device “may receive a content request from the client device”. The Specification Paragraph [0007] and elsewhere further teaches the back end device receiving content requests. It appears the features and elements which distinguish front end devices from back end devices are present in both of these devices claimed by Appellant. 
Upon full consideration of the Arguments presented by Appellant, Examiner maintains the rejections presented in Office Action dated 8/11/2020 are proper and should be upheld.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.K.B/Examiner, Art Unit 2459           
                                                                                                                                                                                             Conferees:
/Backhean Tiv/Primary Examiner, Art Unit 2459                 

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.













Appendix

    PNG
    media_image2.png
    1160
    1920
    media_image2.png
    Greyscale